DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-18 are pending.
Claims 17 and 18 are withdrawn.
Claim 1 was amended.
Claims 19-22 were cancelled.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3, 11-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lachenbruch et al. (US 8146187 B2), herein referred to as Lachenbruch.
Regarding claim 1, Lachenbruch discloses an occupant support structure for supporting an occupant, the occupant support structure comprising: an orientation adjustable torso section (see FIGS. 1-3; upper body section 40); a lower body section (lower body section 42) including a heel region subsection (calf section 50, it is noted that the heel is supported by the calf section) adapted to support the heel region of an occupant of the occupant support; and a control system (controller 90) adapted to: A) cause the heel region subsection to temporarily substantially disengage from the heel region of the occupant in response to a change of angular orientation of the torso section from a lowered position to a raised position, wherein the change in angular orientation of the torso section begins at a time t-0 (see Col. 5, lines 43-61; controller 90 receives angular orientation readings from sensor 58 when the frame upper body section 40 is adjusted; Examiner further notes even if incidental, angular adjustment of the upper body section 40 and inflation of the lower body section can achieve the desired effect); and B) cause the heel region subsection to subsequently re-engage with the heel region of the occupant while the torso section remains stationary in the raised position, the re-engagement occurring at a time tB which is later than t0. Examiner notes controller 90 commands the compressor 78, aspirator 86, and valves 76 and 84 to admit or vent fluid to and from the bladders 62 (see FIG. 8). Depending on the placement of a person’s legs relative to the bladders, the heels of a person can be raised from the support surface where the calves of the person are supported by the bladder. It has been held that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Therefore since Lachenbruch discloses all of the features of the claim, it is capable of raising an occupant’s calves to elevate the occupant’s heels above the support surface while also providing the ability to raise and lower the angular position of upper body section 40 relative to lower body section 42. Furthermore, Lachenbruch discloses the angular adjustment of the upper body section is not dependent on any corresponding adjustability of the lower body section, see Col. 3, lines 51-56.
Regarding claim 3, Lachenbruch discloses the lower body section comprises a bladder array headwardly of the heel region subsection which is inflatable to effect the disengagement and deflatable to effect the re-engagement (see FIGS. 7-11; profile of a plurality of inflatable bladders arranged across the width of the mattress). Examiner notes that the fact the inflatable bladders change the curvature of the support surface, the invention of Lachenbruch is therefore capable of increasing the height of a person’s calf to the point of causing the claimed disengagement or engagement of said person’s heels relative to the support surface.
Regarding claim 11, Lachenbruch discloses the torso section reaches a final orientation at a time t1, and the disengagement occurs at a time tA which is no earlier than time t1. Examiner notes Lachenbruch teaches an upper body section 40 is angularly modifiable and inflatable bladders 62 disposed on lower body section 42, it would be dependent on the length of a person’s legs as to whether or not said person’s heels would be raised above the support surface during orientation of the upper body section and the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 12, Lachenbruch discloses wherein the lower body section comprises a bladder array longitudinally aligned with the heel region subsection which is deflatable to effect the 
Regarding claims 13 and 14, Lachenbruch discloses (claim 13) the control system is adapted to cause the temporary substantial disengagement and the subsequent reengagement only if the angular orientation of the torso section changes, and (claim 14) the control system is adapted to cause the temporary substantial disengagement and the subsequent reengagement only if the angular orientation of the torso section changes away from horizontal. Examiner notes that since the controller 90 commands both the inflation/deflation of the bladders relative to the angle of the upper body section via angular orientation sensors 58, the invention of Lachenbruch is capable of the claimed function.
Regarding claim 16, Lachenbruch discloses  A) the orientation adjustable torso section and the lower body section are mattress components (see FIGS. 1-3; upper body section 40 and lower body section 42 comprise the bed 20); and B) the occupant support structure includes a frame (frame 24) having: 1) an orientation adjustable frame torso segment which supports and effects orientation adjustment of the orientation adjustable mattress torso section (see FIGS. 1-3; alpha denotes the angle of the adjustable section of the frame), and 2) a frame lower body segment which supports the mattress lower body section (see FIGS. 1-3, frame 24 supports lower body section 42).	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lachenbruch, in view of Squitieri (US 20150164677 A1), herein referred to as Squitieri.
Regarding claim 2, Lachenbruch does not explicitly disclose the control system includes a processor and machine readable instructions which, when executed by the processor, cause the temporary disengagement and subsequent re-engagement. Squitieri, however, discloses a patient orientating alternating pressure support apparatus comprising a control system 130 that may have a number of programmable settings and memory to remember preferences (see para. [0083]) to include controlling the pressure in any chamber to change pressure over a programmable or customizable period of time that may be performed by using an operating system comprising machine-readable storage for executing instructions (see para. [0138] and [0139]) for the purpose of providing customizable comfort to an occupant thereon. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lachenbruch with the control system as taught by Squitieri in order to automate the controls for adjusting the angles of the upper body section relative to the lower body section in addition to controlling the inflation and deflation of the bladders 62 for providing comfort to an occupant.

Claims 4-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lachenbruch, in view of Ishibashi et al. (US 20120304385 A1), herein referred to as Ishibashi.
Regarding claim 4, Lachenbruch does not explicitly disclose the bladder array comprises two or more longitudinally distributed bladders, and the control system is adapted to select a subset of the bladders and to inflate and deflate only the subset to effect the engagement and disengagement. Ishibashi, however, discloses an air mattress comprising a plurality of cells 10 
Regarding claim 5, Lachenbruch (in view of Ishibashi) teaches wherein the subset is a single bladder (Ishibashi, see FIG. 3; different regions are defined as 10a through 10g where a single air cell is defined by reference character 10).
Regarding claim 6, Lachenbruch (in view of Ishibashi) does not explicitly teach the control system is adapted to command a test inflation of each of the bladders and to include in the selected subset whichever bladder the test inflation reveals to be most suitable to effect the engagement. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lachenbruch to inflate/deflate the bladders to an optimized desired position since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 8 and 9, Lachenbruch (in view of Ishibashi) does not explicitly teach (claim 8) the bladders other than the selected bladder are deflated subsequent to the test inflation, or (claim 9) the test inflation is carried out concurrently for all the bladders. However, Ishibashi is relied upon to teach control of individual bladders along the length of the mattress where It would have been obvious to one of ordinary skill in the art before the effective filing date of the . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lachenbruch, in view of Williams et al. (US 9259098 B2), herein referred to as Williams.
Regarding claim 7, Lachenbruch does not explicitly disclose the bladder array comprises two or more longitudinally distributed bladders including a headwardmost bladder and a footwardmost bladder and the control system is adapted to inflate the bladders sequentially beginning with either the headwardmost bladder or the footwardmost bladder. Williams, however, discloses an inflatable patient positioning unit comprising a plurality of bladders (positioning bladders 521-525, see FIG. 23) that can be inflated sequentially for the purpose of positioning a patient on the support surface of a hospital bed (see Col. 3, lines 30-39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lachenbruch with the sequentially inflatable bladders as taught by Williams in order to urge a patient along the support surface by sequentially controlling the inflation of the bladders.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lachenbruch, in view of Ishibashi, and further in view of Price et al. (US 7330127 B2), herein referred to as Price.
Regarding claim 10, Lachenbruch (in view of Ishibashi) does not explicitly teach the control system is adapted to include in the selected subset whichever bladder the test inflation reveals is most heavily loaded. Price, however, discloses a force optimization surface apparatus and method comprising a controller 18 with software or firmware loaded, inflatable chambers 46, 48, 50, 52, side bladders 56, force optimization surface 10 further comprising sensor layer 14, 
Regarding claim 15, Lachenbruch discloses wherein the heel region subsection includes one or more bladders (bladders 62), but does not explicitly disclose the control system is adapted to: a) begin inflating one of the bladders to effect the disengagement, b) during inflation of the bladder, compare actual internal pressure of the bladder to at least one limit; and c) if the actual pressure violates the limit, take corrective action. Price, however, discloses a force optimization surface apparatus and method comprising a controller 18 with software or firmware loaded, inflatable chambers 46, 48, 50, 52, side bladders 56, force optimization surface 10 further comprising sensor layer 14, where forces are measured through the sensor layer 14 and the readings are used to provide feedback to the controller 18 that decides how to modify pressure within a given chamber or chambers to optimally reduce the interface force (see Col. 4, line53 through Col. 5 line 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lachenbruch with the control and sensor system as taught by Price in order to determine the areas of the patient support surface with the greatest force acting on it. Examiner further notes, Price is relied upon to teach controller 18 includes different phases for inflation that include feedback mechanisms as seen in FIG. 6 that provide additional automated functions in order to meet the desired inflation pressures as determined by interface sensors 15.

Response to Arguments
	Applicant's arguments filed 9/3/2021 have been fully considered but they are not persuasive.
Applicant argues against the rejection of claim 1 under 35 U.S.C. §102(a)(1) arguing, “Lachenbruch contemplates that bladder 62 of the various embodiments remains inflated while the torso section of the bed is raised. Thus, there would be no re-engaging of the patient's heel with the heel region subsection of the mattress while Lachenbruch's torso section is raised causing bladder 62 to inflate thereby disengaging the patient's heel from the heel region subsection. Bladder 62 of Lachenbruch remains inflated while the torso section is raised because Lachenbruch is concerned with preventing the patient from migrating toward the foot end of the bed in an unwanted manner when the torso section is raised. Thus, the inflation of Lachenbruch's bladder 62 is intended to inhibit that unwanted migration.” Examiner respectfully disagrees. Lachenbruch explicitly discloses that the angular adjustment of the upper body section and the adjustability of the lower section are not co-dependent and can therefore be adjusted independently of each other allowing for raising or lowering of a person’s calves placed on the lower section regardless of the angular orientation of the upper body section. The rejection of claim 1 under 35 U.S.C. §102(a)(1) or in the alternative §103 stands. The rejection of claims 3, 11-14 and 16 under 35 U.S.C. §102(a)(1) or in the alternative §103 stand and the rejection of claims 2, 4—9, and 15 under 35 U.S.C. §103 also stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses inflatable bladders and hospital beds relevant in scope and structure to the claimed invention. .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
10/21/2021